  Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 1 of 46




4<). CT Corporation                                                           Service of Process
                                                                              Transmittal
                                                                              04/11/2019
                                                                              CT Log Number 535276180
   TO:        Kim Lundy Service of Process, Legal Support 5up>ervisor
              Walmart Inc.
              702 SW 8th St, MSiW)215
              Bentonville, AR 72716-6209


   RE:        Process Served in Georgia
   FOR:       Wal-Mart Stores East, LP (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                     Golding Pamela, Pltf. vs. Wal-Mart Stores, Inc. and Wal-Mart Stores East, LP
                                        (Delaware), etc., Dfts. //To: Wal-Mart Stores East, LP

   DOCUMENT(S) SERVED:                  Entry of Services, Cover Sheet, Summons, Complaint, Certification, Interrogatories,
                                        Request(s)

   COURT/AGENCY:                        Tift County State of Georgia, GA
                                        Case tf 2019CT047

   NATURE OF ACTION:                    Personal Injury - Failure to Maintain Premises In a Safe Condition - 05/18/2017 at
                                        1830 West U.S. Highway 82, Tifton, Georgia. 31793.

   ON WHOM PROCESS WAS SERVED:          The Corporation Company (FL), Cumming, GA

   DATE AND HOUR OF SERVICE:            By Process Server on 04/11 /2019 at 11:27

   JURISDICTION SERVED ;                Georgia

   APPEARANCE OR ANSWER DUE:            Within 30 days after service of this summons upon you, exclusive of the day of
                                        service (Dotument(s) may contain additional answer dates)

   ATTORNEY(S) I SENDER(S):             James L King, II
                                        Hudson King, LLC
                                        P.O.Box 2520
                                        Tifton, GA 31793
                                        229-386-5845

   ACTION ITEMS:                        CT has retained the current log. Retain Date: 04/11/2019, Expected Purge Date:
                                        04/16/2019

                                        Image SOP

                                        Email Notification, Kim Lundy Service of Process ctlawsuits®walmartlegal.com


   SIGNED:                              The Corporation Company (FL)
   ADDRESS:                             112 NAAain St
                                        Cumming, GA 30040-2422
   TELEPHONE:                           954-473-5503




                                                                             Page 1 of 1 / JM
                                                                             Informatfon displayed on this transmittal is (or CT
                                                                             Corporation's record Keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer dale, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
                           Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 2 of 46



                   c,vi,Acti;„No^0Q_aJida
                                                                                                    Superior Courl            □
                   Date Filed        'n'DwV                                                         State Court
                                                                                                    Georgia, ~T,
                                                                                                                                                  _County



                   Attorney's Address/Telephone Number
                                                                                                                                  ("1,
                             HUDSON Kmc, LLC                                                                                                             -j               Plaintiff
                                   p.txeoxjjrg
                                 'JdTOJ4,CA3J793                                                                                             vs.

                                                 5S‘I5                                              \l\r    1 * iVr.. V
                                                                                                            1
                                                                                                                                      T   t’i.,1 t-s , -L H L' ' 1
                   Name and Address of Party to be Served
                                                                                                                                   Sti             s          C' ->V   lP
                    Vn \                                 C          Lp                                  (              C» - r ^   ^          In V w J           fV*-. .^Defendant
                                   .-J   ,V               TVx                         ^        1
                                                                                                   u*

                     \V3        N.       0*^011               r T ■: 'V__________
                     j u>'v»ot •            , (3M                                                                                                                      Garnishee

                                                                MARSHAL/SHERIFF’S ENTRY OF SERVICE
PERSONAL




                   I have this day served the defendant______________________________________________________________________ personally with a copy
                   ol the within action and summons.


                   I have this day served the defendant__________________________________________________________________________________by leaving
NOTORIOUS




                   a copy of the action and summons at his most notonous place of abode In this County.,

              □    Delivered same Into hands ol______________________________________________________________________________ described as follows;

                   age, about_______ years; weight, about________ pounds; height, about________ feel and________ inches, domiciled at the residence of
                   defendant.
CORPORATION




                   Served the defendant.                 { {■ V         v                                                                                         „ a Corporation,

                   by leaving a copy of the within action and summons with_________          ' i\I               L .
                                                                                            -------r
                   in charge of the office and place of doing business of said Corporation In this County.
TACK & MAIL




                   I have this day served the above styled affidavit and summons on the defendantfs) by posting a copy of the same to the door of the
                   premises designated in said affidavit, and on the same day of such posting by depositing a true copy of same in the United States Mail,
                   First Class, in an envelope properly addressed to the defendant(s) at the address shown in said summons, with adequate postage affixed
                   thereon, containing notice to the delendantfs) to answer said summons at the place slated in the summons.
NONEST




                   Diligent search made and defendant_________
                   not to be found in the jurisdiction of this Courl.

                   Other documents served with summons and action include; ^S. 3- F"' ^^                        CcvViflCCi^;
                                                                                                                                                   ry^
OTHER




              bT            ''vo         A <’ s,     ^                   -Vo              c-



                   This.
                           w         . day of.                              20i   1                                                      to-*'*
                                                                                                                  DEPUTY/SHERIFFS OFFICE OF

                   SHERIFF DOCKET.                            PAGE,                                                                   COUNTY __ _________




                                                                                                                                                                                      .-1
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 3 of 46




                                                                                                $ ERLED IN OFFICE
                           STATE COURT OF TIFT COUNTY                                           CLERK OF STATE COURT
                                                                                                TIFT COUNTY. GEORGIA
                                STATE OF GEORGIA
                                                                                                    2019CT047
                                                                                               HERBERT W BENSON
                                                                                               APR 04, 2019 12:55 PM


                                                                                                                Clffr     OorH
                                                                                                           Ttft Ceuntv. G«orfr.o




                     CIVIL ACTION NUMBER 20I9CTQ47
        GOLDING. PAMELA

        PLAINTIFF
                                                   VS.
        WAL-MART STORES, INC.
        WAL-MART STORES EAST. LP
        (DELAWARE) D/B/A WAL-MART

        DEFENDANTS


                                   SUMMONS
        TO THE ABOVE NAMED DEFENDANTS:

       You are hereby summoned and required to file with the Clerk of said court and serve upon the
       Plaintiffs attorney, whose name and address is:
                                 James L Kins, II
                                 Hudson King
                                 P.O. Box 2520
                                 Tifton, Georgia 31793
       an answer to the complaint which is herewith served upon you, within 30 days after service of
       this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
       default will be taken against you for the relief demanded in the complaint.

       This 4th day of April, 2019.
                                                         Clerk of State Court




                                                                                 Clay Pate. Clerk
                                                                            Tift County, Georgia




                                                                                          Page 1 of I
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 4 of 46




                                                                                   « ERLED IN OFFICE
                                                                                   CLERK OF STATE COURT
                                                                                   TIFT COUNTY, GEORGIA
                                                                                    2019CT047
                           [N THE STATE COURT OF TIFT COUNTY                      HERBERT W BENSON
                                 STATE OF GEORGIA                                 APR 04,2019 12:65 PM


 PAMELA GOLDING,                                                                                   0*^Pata.Cl«r1i
                                                                                                TM Ccumy; Goofgia
                                               )
        Plaintiff,                             )
                                              ■)
 V.                                            )          CIVIL ACTION NO.
                                              )
WAL-MART STORES, INC.,                        )
WAL-MART STORES EAST, LP                      )
(DELAWARE) d/b/a WAL-MART,                    )
                                              )
        Defendants.                           )

                                 COMPLAINT FOR DAMAGES

        COMES NOW, PAMELA GOLDING, Plaintiff herein (“Plaintiff’), and files this, her

Complaint against WAL-MART STORES, INC. and WAL-MART STORES EAST, LP

(DELAWARE), d/b/a WAL-MART, Defendants herein (collectively, “Defendants”), and

respectfully shows as follows;

                                                   1.

       Plaintiff is a resident of Tifl County, Georgia.

                                                   2.

       Defendant Wal-Mart Stores, Inc. is a foreign corporation, duly authorized to transact

business in the State of Georgia. Defendant Wal-Mart Stores, Inc, has an office and transacts

business in in the City of Tifton, Tift County, Georgia.

                                                   3.

       Service of process on Defendant Wal-Mart Stores, Inc. may be perfected by serving its

registered agent, The Corporation Company (FL), 112 North Main Street, Cumming, Forsyth

County, Georgia 30040.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 5 of 46




                                                    4.

         Defendant Wal-Mart Stores East, LP (Delaware) is a foreign limited partnership, duly

 authorized to transact business in the State of Georgia. Defendant Wal-Mart Stores East, LP

 (Delaware) has an office and transacts business in the City of Tifton, Tift County, Georgia.

                                                    5.

        Service of process on Defendant Wal-Mart Stores East, LP (Delaware) may be perfected

by serving its registered agent, The Corporation Company (FL), 112 North Main Street, Cumming,

Forsyth County, Georgia 30040.

                                                    6,

        This Court has jurisdiction over this matter and the parties.

                                                    7.

        Venue for this action is properly laid in the State Court of Tift County, Georgia.

                                                    8.

        Defendants have injured and damaged Plaintiff in an amount to be determined by the

enlightened conscience of an impartial jury.

                                                    9.

        At all times mentioned herein. Defendants owned, operated, controlled and managed the

Wal-Mart Supercenter store located at 1830 West U.S. Highway 82, Tifton, Georgia, 31793.

                                                  10.

        On or about May 18, 2017, Plaintiff was a customer of the subject Wal-Mart store during

business hours. As Plaintiff was walking through the subject Wal-Mart, she fell on a foreign

object/substance on the ground. As a direct result of the fall, Plaintiff suffered injuries.

                                                  II.

       At the time of the incident. Defendants’ store was unsafe and hazardous.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 6 of 46




                                                     12.

          Defendants knew or should have known about the dangerous condition of their store before

 Plaintiffs fall.

                                                    13.

          Defendants had notice of the dangerous condition of their store .before Plaintiffs fall.

                                                    14.

          Defendants did not warn its patrons of the dangerous condition of the store.

                                                    15.

          The dangerous condition of Defendants’ store was not readily apparent to the average

person.

                                                    16.

          Plaintiff was without any knowledge of the condition of the store before she fell,

                                                    17.

          Defendants were negligent in, but not limited to, the following particulars:

                 a)      By violating O.C.G.A. § 51-3-1 in failing to properly keep the premises at

                         their Tiflon, Tift County, Georgia location in a safe condition on the date

                         and time stated, after knowing that hazardous conditions existed;

                 b)      In failing to warn their customers of the hazardous condition that caused

                         Plaintiff to slip and fall at their Tifton, Tift County, Georgia location on the

                        date and time stated;

                 c)      In failing to properly inspect and maintain their premises; and

                 d)      In failing to post warning signs or warning markings on their premises;

                 e)      In failing to properly inspect and maintain their premises;

                 f)     In failing to properly train and supervise their employees in regard to the

                        care of their premises;
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 7 of 46




                 g)      In negligently retaining, entrusting, hiring, training and supervising said

                         employees; and

                 h)      Defendants were otherwise negligent.

                                                   18.

         As a result of Defendants’ negligence, Plaintiff suffered serious and permanent personal

 Injuries to her body.

                                                   19.

        As a result of the Defendants’ negligence. Plaintiff has suffered excruciating pain, she still

suffers pain, and she will always thus suffer from her injuries.

                                                  20.

        As a further result of Defendants’ negligence, Plaintiffhas incurred medical expenses for the

treatment of her injuries which she is entitled to recover from Defendants.

                                                  21.

        As a result of the aforementioned injuries that were caused by the negligence of

Defendants, Plaintiffhas suffered general damages as a result of her past, present, and future pain

and suffering, in an amount to be determined at the time of trial.

                                                  22.

        All damages suffered by Plaintiff are the direct and proximate result of the negligence of

Defendants.

                                                  23.

        Although Defendants knew, or in the exercise of reasonable diligence should have known,

of the risks of injuries to invitees from the said hazardous condition existing on the premises,

Defendants negligently failed to take reasonable precautions to guard against the dangerous

condition and failed to protect its Invitees, including Plaintiff, therefrom.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 8 of 46




                                                   24.

         Defendants negligently maintained the premises and at all times herein mentioned, failed

 and neglected to correct, mark, remove or repair the premises or to guard against injuries to invitees

 or social guests, including the Plaintiff, although said condition had existed for such a length of

 time that Defendants, their agents, ofTlcers, servants, or employees knew or should have known

 thereof and the likelihood of injury to persons at said location.

                                                   25.

        Plaintiff had no knowledge of the dangerous condition existing upon the premises and she

exercised ordinary care and diligence for her own safety under the circumstances then existing.

                                                  26.

        Plaintiff is entitled to recover for the injuries and pain and suffering sustained, and all other

elements of damages allowed under Georgia law, including but not limited to all compensatory,

general, special, incidental, consequential, punitive and/or other damages permitted. Plaintiff

states her intention to seek all compensatory, special, economic, consequential, general, punitive,

and all other damages permissible under Georgia Law, including, but not limited to;

        a) Personal injuries;

        b) Past, present and future pain and suffering;

        c) Disability;

        d) Disfigurement;

        e) Mental anguish;

        0 Loss of the capacity for the enjoyment of life;

       g) Impaired ability to labor;

        h) Incidental expenses;

       i) Loss of earning capacity;

       j) Loss of income or earnings;
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 9 of 46




        k) Past, present and future medical expenses;

        l)   Permanent injuries; and

        m) Consequential damages to be proven at trial.

                                                  27.

        Plaintiff is entitled to an award of punitive damages because the actions of Defendants and

 their agents and employees showed an entire want of care, which would raise the presumption of

 conscious indifference to consequences.

                                                  28.

        Plaintiff is entitled to and does request attorney’s fees and the expenses of litigation in that

the actions on the part of the Defendants as herein-described show that the Defendants have acted

in bad faith in the transactions and dealings surrounding the herein-described incident and the

Defendants, and their agents, have been stubbornly litigious and have caused Plaintiff unnecessary

expense so as to entitle Plaintiff to the expenses of litigation and attorney’s fees as defined by

O.C.O.A.§ 13-6-11.

                                                 29.

       That each of the forgoing acts and omissions constitute an independent act of negligence

on the part of the Defendants, and one or more or all of said herein above stated acts were the

proximate causes of the injuries and damages sustained by the Plaintiff.



       WHEREFORE, Plaintiff prays for the following:

       1)      that Plaintiff be awarded verdict and judgment against the Defendants for actual

               damages in amounts to be shown at trial;

       2)      that Plaintiff be awarded alt general, special, compensatory, economic, punitive and

               other allowable damages in accordance with the enlightened conscience of an

               impartial Jury from the Defendants and as permitted under Georgia law;
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 10 of 46




       3)     that Plaintiff be awarded attorney’s fees and cost of litigation in an amount which

              will be proven through the evidence at the time of trial; and

       5)     that Plaintiff have such other relief as this Court deems just and appropriate under

              the circumstances.

       TRIAL BY JURY IS HEREBY DEMANDED.

                                                    Respectfully submitted,

                                                    HUDSON KING, LLC

                                                   /s/J. L. KittP, 11______________ ^
                                                   J. L. King, II
                ,                                  Georgia Bar No. 142285
                                                   J. Shane Hudson
                                                   Georgia Bar No. 153047
                                                   David G. McGee
                                                   Georgia Bar No. 809036
                                                   Attorneys for Plaintiff
HUDSON KING, LLC
615 N. Virginia Avenue, Ste. A
P. O. Box 2520
Tifton, GA 31793
(229) 386-5845
dmct*ee@hudsonkinelaw.com
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 11 of 46




                                                                                        ® EFILED IN OFRCE
                                                                                        CLERK OF STATE COURT
                                                                                        TIFT COUNTY, GEORGIA
                                                                                         2019CT047
                           IN THE STATE COURT OF TIFT COUNTY                           HERBERT W BENSON
                                 STATE OF GEORGIA                                      APR 04, 2019 12:55 PM


 PAMELA GOLDING,                                                                                       Cvy
                                                                                                   Ttfl Couniy,
                                                                                                                  OofV
                                               )
        Plaintiff,                             )
                                               )
 V,                                            )        CIVIL ACTION NO.
                                               )
 WAL-MART STORES. INC.,                        )
 WAL-MART STORES EAST. LP                      )
 (DELAWARE) d/b/a WAL-MART,                    )
                                               )
        Defendants.                            )
                           PLAINTIFF’S FIRST ADMISSIONS
                       TO DEFENDANT WAL-MART STORES. INC.

TO;    DEFENDANT WAL-MART STORES, INC.

       Pursuant to O.C.G.A. Section 9-11-36 you are hereby requested to answer, in the fomr

provided by law, the following Requests for Admission:

                                                   1.

You have been correctly named in the present cause insofar as the legal designation of names is

concerned.

                                                   2.

       That you have been properly served as a party Defendant.

                                                   3.

       That process is sufficient with regard to you in this case.



       That service of process is sufficient with regard to you in this case.

                                                   5.

      Tift County State Court has jurisdiction over the subject matter of this case.




                                                   1
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 12 of 46




                                                     6.

           Tift County State Court has personal jurisdiction over you as a party Defendant in this

 case.

                                                     7.

           Venue is proper in Tift County State Court.

                                                     8.

          That the incident referred to in Plaintiffs Complaint did, in fact, occur on October 3,2014

 at the premises known as Wal-Mart Supercenter, 1830 West U.S, Highway 82, Tifton, Georgia,

 31794.

                                                     9.

          Plaintiff has not failed to join an indispensable party in this action.

                                                    10.

          You have preserved any and all videotapes or other recordings of the incident at issue in

 this civil action.

                                                    II.

          You have reviewed any and all videotapes or other recordings of the incident at issue in

 this civil action.

                                                    12.

          You were the owner of the Premises known as Tifton Wal-Mart Superccnter located at

 1830 West U.S. Highway 82, Tifton, Georgia on October 03, 2014.

                                                    13.

          You were in possession of the Premises known as Tifton Wal-Mart Supercenter located

at 1830 West U.S. Highway 82, Tifton, Georgia on October 03, 2014.




                                                    2
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 13 of 46




                                                14.

         You controlled the Premises known as Tifton Wal-Mart Supercenter located at 1830

 West U.S. Highway 82, Tifton, Georgia on October 03,2014.

                                                15.

        Plaintiff was not negligent in the incident at your premises on May 18,2017.

                                                16.

        Plaintiff was injured as a result of the incident at your premises on May 18,2017.

                                                17.

        Your negligence caused the incident at your premises on May 18, 2017 which is the basis

of this lawsuit.



                                                      Respectfully submitted,

                                                      HUDSON KING, LLC



                                                      /s/J.L.Kine.11
                                                      J. L King, II
                                                      Georgia Bar No. 142285
                                                      J. Shane Hudson
                                                      Georgia Bar No. 153047
                                                      David G. McGee
                                                      Georgia Bar No. 809036
                                                      Attorneys for Plaintiff

HUDSON KING, LLC
615 N. Virginia Avenue, Ste. A
P.O.Box 2520
Tifton, GA 31793
p29) 386-5845
ilkine@hudsonkingl3w,com
ishudsQn@hudsonkinElaw.com
dmceee@htidsonkinelaw.com




                                                3
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 14 of 46




                                                                                          & EFILED IN OFFICE
                                                                                          CLERK OF STATE COURT
                                                                                          TIFT COUNTY. GEORGIA
                                                                                            2019CT047
                            IN THE STATE COURT OF TIFT COUNTY                            HERBERTWBENSON
                                  STATE OF GEORGIA                                       APR 04, 2019 12:55 PM


 PAMELA GOLDING.
                                                )
         Plaintiff,
                                               )
 V.                                                    CIVIL ACTION NO.

 WAL-MART STORES, INC.,                        )
 WAL-MART STORES EAST, LP
 (DELAWARE) d/b/a WAL-MART,

         Defendants.

                                      FILING CERTIFICATE

        THE UNDERSIGNED, as attorney for Plaintiffs in the above-styled civil action, and

 pursuant to the local rules of this court, sho\vs that on the date designated below he mailed to be

 served, along with the Complaint, the following:

      1) PLAINTIFFS’ FDRST REQUEST FOR ADMISSIONS TO DEFENDANT WAL-
        MART, INC.;
      2) PLAINTIFFS’ FIRST CONTINUING INTERROGATORIES TO DEFENDANT
        WAL-MART, INC.;
      3) PLAINTIFFS’ FIRST NOTICE TO PRODUCE AND REQUEST FOR
        PRODUCTION OF DOCUMENTS TO DEFENDANT WALM-MART, INC.;
      4) PLAINTIFFS’ FIRST REQUEST FOR ADMISSIONS TO DEFENDANT WAL-
        MART STORES EAST;
      5) PLAINTIFFS’ FIRST CONTINUING INTERROGATORIES TO DEFENDANT
        WAL-MART STORES EAST; and
      6) PLAINTIFFS’ FIRST NOTICE TO PRODUCE AND REQUEST FOR
        PRODUCTION OF DOCUMENTS TO DEFENDANT WALM-MART STORES
        EAST,

                This certificate is filed pursuant to Uniform Superior Court Rule 5.2.

        This 4* day of April, 2019.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 15 of 46




                                      Respectfully submitted,

                                      HUDSON KING, LLC



                                     /s/J. L. Kins. II
                                     J.L. King, II
                                     Georgia Bar No. 142285
                                     J. Shane Hudson
                                     Georgia Bar No. 153047
                                     David G. McGee
                                     Georgia Bar No. 809036
                                     Attorneys for Plaintiff
 HUDSON KING, LLC
 615 N. Virginia Avenue, Ste. A
 P.O. Box 2520
 rifton,GA3I793
 Phone (229) 396-5845
 Fax (229) 396-5848
 ilking@hiidsonkinglaw.com
 ishudson@hiidsonkinelaw.com
 dmcgee@hiid5onkinelaw.com
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 16 of 46




                            IN THE STATE COURT OF TIFT COUNTY
                                  STATE OF GEORGIA

 PAMELA GOLDING,
                                                )
         Plaintiff,                             )

 V.                                             )       CIVIL ACTION NO.
                                                )
 WAL-MART STORES. INC.,                         )
 WAL-MART STORES EAST, LP                       )
 (DELAWARE) d/b/a WAL-MART,                     )
                                                )
         Defendants.                            )
                          PLAINTIFF’S FIRST INTERROGATORIES
                         TO DEFENDANT WAL-MART STORES. INC.

 TO:     DEFENDANT WAL-MART STORES, INC.

         Plaintiff hereby requests pursuant to O.C.G.A. § 9-11-26 and § 9-11-33 that Defendant(s)

 respond to the following written interrogatories under oath within the time permitted by law.

 Each of the following interrogatories shall be deemed continuing and must be supplemented by

 Defendant(s) to the extent required by O.C.G.A. § 9-11-26(e). •

                              DEFINITIONS AND INSTRUCTIONS

        A. These interrogatories shall be deemed continuing to the extent permitted by O.C.G.A.

 § 9-11-26, et seq., so as to require Defendant(s) to serve upon all parties supplemental answers if

 Defendant(s) or its attorneys obtain further information between the time the answers are served

and the time of trial.

        B. “Document,” whether singular or plural, means documents and other

tangible things defined in the broadest sense permitted by the Georgia Civil Practice Act and

shall include without limitation originals or, if such are not available, true copies, including

copies of documents, videotapes, computer data, and sound material.

        C. “Person” means any natural person, corporation, partnership, association.

governmental entity, agency, group, organization, etc.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 17 of 46




                                                     I.

         Please identify the person(s) or entity who owned, managed (including, without limitation

 the name, address and telephone number of the employee manager) and controlled the premises

 referred to in the Complaint where the incident involving Plaintiff occurred on the date of her

 injuries (May 18,2017). If the ownership, control, or maintenance changed at any time since said

 occurrence, please identify every subsequent person or entity.

                                                    2.

         Please identify all persons who performed construction, repaired, inspected, managed, or

 maintained the premises and area where Plaintiff was injured (as referenced in the Complaint),

 including a detailed description of the action drat was taken in regard to construction, repairing,

 inspecting, cleaning, managing or maintaining the area where Plaintiff was injured, within ninety

 days preceding the incident as described in the Complaint.

                                                    3.


        If you are aware of any claim or complaint or report occurring before Plaintiff’s injuries

 regarding any claimed problem or defect with the area where Plaintiff was injured, please

 identify the details of said report or complaint, including what happened, dates, times, persons

 involved.

                                                   4.

        Please Identify and describe in detail any program, policy or action implemented by you

(before and at the time of Plaintiff’s injuries) to repair, inspect, manage, maintain, or upkeep the

premises at issue. This request also includes training procedures of your employees, agents, or

business invitees that had any responsibility for the premises and approaches in question.

                                                   5.

        Please describe each and every warning that you claim was provided to Plaintiff

regarding any danger associated with the area at issue.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 18 of 46




                                                     6.

         Please give the name, addresses and telephone numbers of all persons that have relevant

 knowledge, or information reasonably calculated to lead to the discovery of relevant or

 admissible evidence concerning this lawsuit or concerning the facts and circumstances

 surrounding the construction, design, manufacture, repair and/or modification of the construction

 done upon the Premises, including, without limitation, the area where the plaintiff was injured.

                                                     7.

         Please identify any changes or repairs made to the Premises at or near the area in which

 the Plaintiff was injured following or as a result of the incident causing Plaintiff’s injuries.

                                                     8.

         Please identify any and all insurance, including excess or umbrella coverage or coverage

 by any other description (med-pay, etc.), which does or may afford insurance coverage to you for

 the claims made in this lawsuit, including the name of each insurance company, the applicable

 coverage, the insured(s) under each policy, and whether you have received any type of

 reservation of rights letter regarding coverage.

                                                    9.

        Please identify all persons who have in any way investigated the claims made in this

lawsuit, and whether each has made a written record of the investigation.

                                                    10.

        Please list each act of negligence, contributory negligence, or comparative negligence

you contend Plaintiff or any other person or entity, did or failed to do, which in any way

contributed to the subject occurrence and Plaintiffs injuries.

                                                    II.

        Please state in detail how you contend the occurrence at issue in this civil action took

place and the order in which the events took place. Please include in this response a listing of
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 19 of 46




  each person and circumstance you believe to have caused, or contributed to causing, the subject

  occurrence.

                                                    12.

          Please detail the factual and legal basis for each defense plead in your Answer, including

  all United States statutes, state statutes, city ordinances, county ordinances, case law and all other

 governmental laws, rules or regulations which you contend Plaintiff, or any other person or

 entity, violated with respect to the incident giving rise to this lawsuit.

                                                   13.

         Please state the name and address of all expert witnesses or professional consultants

 retained or consulted by you or on your behalf to make an evaluation or investigation of the

 cause of the occurrence giving rise to this lawsuit or the damages sustained by Plaintiff.

                                                   14.

         Please identify each expert expected to testify at trial and state the subject matter the

 expert is expected to testify about, the substance of the facts and opinions to which the expert is

 expected to testify, and give a summary of the grounds for each opinion. See O.C.G,A. § 9-11-

 26(bX4)(A)(i). Please note that this interrogatory applies to aM expert witnesses including all

 practitioners of the healing arts.

                                                   15.

         With regard to each statement (oral, written, recorded, court or deposition transcript etc.)

 taken from any person with knowledge relevant to this lawsuit, please slate the name of each

 person giving each statement, the name and address of the person or entity taking each statement,

 the date each statement was taken, and the name and address of each person having possession,

 custody or control of each statement.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 20 of 46




                                                   16.

         Please identify with specificity all injury claims or complaints made against you or your

 business regarding the premises and approaches at issue, either before or after the incident that is

 the subject matter of this litigation, including the date, time and place of occurrence; the name,

 address and telephone number of all parties involved in said accident; the address of all

 investigating people or departments, personal injuries, if any, claimed in such incident; a short

 description of how the incident occurred, and whether suit was filed. (If you have questions

 regarding the breadth of this interrogatory, please have your lawyer contact counsel for plaintiff.)

                                                   17.

         Describe with particularity all photographs, charts, diagrams, videotapes, documents,

 illustrations, and/or other tangible items, of any person, place or thing involved in this lawsuit,

 giving the date each was made and the name and address of the person(s) with possession,

 custody or control of each item.

                                                   18.

        State the substance of each conversation you or your agents or employees had with

 Plaintiff at the time of or at any time before or following the occurrence giving rise to this

 lawsuit, or any statement that you claim was a statement made by Plaintiff or his agents.

                                                   19.

        Please state the factual basis for your assertions, if any, that this Court lacks jurisdiction

or venue over this defendant, that there has been an insufficiency of process of Plaintiff’s

complaint, and/or that there has been an insufficiency of service of process upon the defendant.

                                                  20.

        Please identify any information you claim you or your agents, attorneys, servants, or

employees have indicating whether the plaintiff or any witness has been convicted or plead

guilty to a crime.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 21 of 46




                                                     21.

            Please identify any and all documentary or other tangible evidence, not previously

 identified, which you believe demonstrates and/or supports facts relevant to the claims and/or

 defenses in this case.

                                                     22.

           Please identify all potential parties, individuals, entities or other person that you contend

 are indispensable parties or that would be liable for any Judgment obtained by Plaintiff in this

 action.

                                                     23.

           Please identify all maintenance employees, management persons, or other employee or

 person that in any way had responsibility for maintaining or inspecting the premises at issue in

this civil action. To the extent any person is identified, please describe the actions, times and

 involvement in regard to said inspections, maintenance, construction, repair or knowledge of

same.

                                                    24.

           If there was an investigation made of the incident that forms the basis of this suit, please

state whether the defendant conducted such investigation in anticipation of litigation, and if so,

state each fact of which defendant was aware of at the time of the investigation that caused it to

believe that it was conducting the investigation in anticipation of litigation.

                                                    25.

           What efforts were made by the Defendant to modify or alter the premises at issue before

and after the incident in question?

                                                    26.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 22 of 46




          Please give the name, addresses and telephone numbers of all persons that have relevant

  knowledge, or information reasonably calculated to lead to the discovery of relevant or

  admissible evidence, concerning the facts and circumstances surrounding the injuries sustained

  by Plaintiff, and all facts and circumstances within the forty-eight hours leading up to her injuries

 that in any way relate to premises at issue at issue or Plaintiff.

                                                   27.

         Please identify by name, address and telephone number and title all employees that have

 worked at the premises at issue in the past five (5) years.

                                                   28.

         Please identify all practices and procedures regarding the inspection for, prevention,

 repair or clean-up upon the premises at issue in this civil action.

                                                         Respectfully submitted,

                                                         HUDSON KING, LLC



                                                         /s/J. L. King. II______
                                                         J. L King, II
                                                         Georgia BarNo. 142285
                                                         J. Shane Hudson
                                                         Georgia Bar No. 153047
                                                         David G. McGee
                                                         Georgia BarNo. 809036
                                                         Attorneys for Plaintiff

 HUDSON KING, LLC
 615 N. Virginia Avenue, Ste. A
 P.O.Box 2520
 Tifton, GA 31793
 (229) 386-5845
 ilking@hudsonkinglaw.com
 ishiidson@hudsonkinglaw.com
 dmcgee@hudsonkinglaw.com
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 23 of 46




                            [N THE STATE COURT OF TIFT COUNTY
                                  STATE OF GEORGIA

  PAMELA GOLDING,
                                                )
          Plaintiff,                            )
                                               )
  V.                                           )       CIVIL ACTION NO.
                                               )
 WAL-MART STORES, INC.,                        )
 WAL-MART STORES EAST, LP                      )
 (DELAWARE) d/b/a WAL-MART,                    )
                                               )
         Defendants.                           )

               PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION
       AND NOTICE TO PRODUCE DOCUMENTS TO WAL-MART STORES. INC.

 TO:     DEFENDANT WAL-MART STORES, INC.

         Pursuant to O.C.G.A. § 9-11-26, et seq., and O.C.C.A. § 24-10-26, et seq.. Plaintiff

 hereby requests that the Defendant(s) respond as provided by law, with a copy of the responses

 being served upon the undersigned counsel of record for the Plaintiff at 615 North Virginia

 Avenue, Suite A, P.O. Box 2520, Tifton, GA 31793.

                        DEFINITIONS AND INSTRUCTIONS

        A. This request for production of documents and notice to produce shall be deemed

 continuing to the extent permitted by O.C.G.A. § 9-11-26, et seq., and O.C.G.A. § 24-10-26, et

 seq., so as to require Oefendant(s) to serve or produce upon all parties supplemental answers or

 documents if Defendant(s) or his/her attorneys obtain further information between the time the

 answers are served and the time of trial. Plaintiff also requests that Defendant produce the

 originals of each document at trial and any deposition of Defendant or its agents or employees.

        B. “Document,” whether singular or plural, means documents and other tangible things

defined in the broadest sense permitted by the Georgia Civil Practice Act and shall include
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 24 of 46




  without limitation originals or, if such are not available, true copies, including copies of

  documents, videotapes, computer data, and sound material.

         C. “Person” means any natural person, corporation, partnership, association,

  governmental entity, agency, group, organization, etc.

         D. If a requested document is no longer in your possession, custody or control, please

 identify the document with specificity.

         E. If you object to part of a request, please identify any documents withheld.

 If you object to the scope or time period of the request, please answer the request for the scope or

 time period you believe is appropriate.

         F. If you assert the attorney-client privilege or work-product exclusion as to any

 document requested by any of the following specific requests, please identify the document in

 sufficient detail to permit the Court to reach a determination in the event of a Motion to Compel.

                                 REQUEST FOR PRODUCTION

         Defendant Is requested to produce each of the following:

                                                   1.

         Any statement in your control from any person possessing relevant knowledge of the

 incident giving rise to this lawsuit, whether written or recorded.

                                                   2.

         All photographs, charts, diagrams, videotapes, and other illustrations of any person, place

 or thing involved in this lawsuit. This is not limited to but specifically includes any video of the

 incident.

                                                  3.

        All documents evidencing, reflecting, relating to or constituting any communication

 between Defendant and Plaintiff.

                                                  4.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 25 of 46




            All documents supporting or relating to Plaintiffs or Defendant’s contentions in this civil

  action.



                                                      5.

            Any correspondence, statements, documents, or other tangible evidence involving any of

 the witnesses or other individuals involved or with knowledge of the incident forming the basis

 of Plaintiffs complaint.

                                                     6.

            All documents evidencing, reflecting, relating to or constituting an accident or incident

 report regarding the occurrence forming the basis of this lawsuit.

                                                     7.

            All documents that you receive in response to your Requests for Production of

 Documents to nonparties.

                                                     8.

         Any and all documents identified, referenced, or used to answer any of Plaintiffs

 discovery in this matter.

                                                    9.

         Any and all documents that support any defenses raised in your Answer, or any relevant

 ^ct to diis litigation.

                                                    10.

         All documents, pleadings and/or exhibits filed, served or prepared in connection with any

 litigation involving personal injuries to which you have been a party and involving the premises

 and approaches in question for the past (7) years.

                                                    II.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 26 of 46




            Any maintenance, clean up, repair, or service records reflecting repairs, service, or

 changes to the area of the premises and approaches forming the basis of the Plaintiff’s

 Complaint.




                                                    12.

           Copies of any and all reports, interoffice memoranda, emails or other documents which

 relate Co or mention the clean up or inspection upon the upon the premises at issue in this civil

 action.

                                                    13.

           Any and all documents, videos, DVDs or other items of evidence which portray

surveillance of the plaintiff or other issues in this civil action.

                                                   14.

           Please produce all policies of insurance, to include the declaration pages, which do or

may afford insurance coverage Defendant with regard to Plaintiff’s claims against Defendant.

This Request includes primary insurance coverage, excess insurance coverage, or any other type

of liability insurance coverage, and medical-payments coverage. This request includes any and

all documents affecting coverage, including reservation of rights documents.

                                                   15.

           Please produce all reports received from any experts who have investigated any issue(s)

relevant to the subject fall and relevant to this lawsuit. Also, produce all materials relied upon by

each expert in formulating their opinions and conclusions.

                                                   16.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 27 of 46




         Please produce ail documents evidencing or reflecting any agreement regarding

 construction, maintenance or repair between E)efendant and any other business having

 responsibility for the area where Plaintiff f^ll.

                                                      17.

         Please produce a copy of any reservation of rights letter(s) or other documentation of any

 kind received from any insurer which purports to deny insurance coverage, or to reserve the right

 to contest the issue of coverage for the claims made in this lawsuit.

                                                     18.

         Please produce all claims forms, call reports, accident reports, or other documentation

 evidencing prior or subsequent calls, complaints, problems, injuries, slips or falls occurring on

 the premises or approaches where Plaintiff fell. This request specifically includes, but is not

 limited to, any documents which relate to or memorialize calls made by citizens regarding the

 area in which the plaintiff fell prior to or following May 18, 2017.

                                                     19.

        Please produce any and all log books, sweep sheets or logs, maintenance or inspection

 reports, or any and all other documents of any kind or by any other name which relate in any way

to the construction, inspection, repair, or maintenance of the area where the plaintiff fell.

                                                     20.

        Please produce any demonstrative evidence relevant to the issues of this case.

                                                     21.

        Please produce any and all documents, including employee handbooks, policy or

procedure manuals, or video tapes, Defendant’s policies regarding safety, training, testing,

inspecting, repairing, clean up or maintaining the premises, approaches and the area forming the

basis of Plaintiff’s Complaint.

                                                     22.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 28 of 46




         Produce all Complaints initiating civil actions against you for the past seven (7) years as

 a result of substantially similar incidents.

                                                  23.

         Produce all safety inspection reports completed by any of your employees, agents or

 independent contractors with regard to the premises and approaches at issue.

                                                  24.

         Produce all internal accident and incident reports completed by your employees, agents

 or independent contractors regarding the incident at issue in this civil action and also such

 reports regarding substantially similar claims, complaints, or incidents for the past five (5) years.

                                                  25.

         Please produce all contracts or agreements entered into between .the Defendant and any

other individual or company and regarding construction upon, maintaining, or inspecting the

premises, approaches and area forming the basis of Plaintiff’s Complaint.

                                                  26.

        Copies of any and all reports, interoffice memoranda, emails or other documents which

relate to or mention the clean up or inspection of the premises at issue at any time in the year

2017.

                                                 27.

        The curriculum vitae of all experts who are expected to testify on behalf of the defendant,

and any documents they created, reviewed or relied on.

                                                 28.

        Produce all notes, memoranda, minutes, and all other written evidence of safety meetings

held by you from 2015 to the present.

                                                 29.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 29 of 46




          Produce all architectural plans, drawings or designs of the construction performed upon

 the premises in question, including layout of the area where Plaintiff fell.



                                                 30.

         All email, memoranda, correspondence and other writings, whether paper or electronic,

 which in any fashion mentions or involves the plaintiff.

                                                 31.

         Please produce any phone call logs, complaints, notices, memoranda, emails, security

 logs, or any other documents purporting to complain about the parking lot of the premises at

 issue in this civil action.

         You are requested to comply with said requests by producing and permitting the

 Plaintiffs attorney Co inspect and copy the documents requested. In lieu of appearance at a

 document production, you may instead mail true and accurate copies of all documents or

 evidence to J. L. King, II, P.O. Box 2520, Tifton, GA 31793.

                                                       HUDSON KING, LLC


                                                       /s/J. L. King. U_______
                                                       J. L King, 11
                                                       Georgia Bar No. 142285
                                                       J. Shane Hudson
                                                       Georgia Bar No. 153047
                                                       David G. McGee
                                                       Georgia Bar No. 809036
                                                       Attorneys for Plaintiff

HUDSON KING, LLC
615 N. Virginia Avenue, Ste. A
P. O. Box 2520
Tifton, GA31793
(229) 386-5845
ilkine@hudsonkinElaw.com
islitidsofi@hudsonkinBlaw.com
dmcgce@hudsonkinglaw.com
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 30 of 46




                                                                                         6 EFILED IN OFFICE
                                                                                        CLERK OF STATE COURT
                                                                                        TIFT COUNTY. GEORGIA
                                                                                          2019CT047
                           IX THE STATE COURT OF TIFT COUNTY                            HERBERTWBENSON
                                 STATE OF GEORGIA                                       APR 04, 201912:55 PM


 PAMELA GOLDING,                                                                             tX       0»y Pat*. Oork
                                                                                                   TNI County. Goeniia

                                               )
        Plaintiff,                             )
                                               )
 V.                                            )        CIVIL ACTION NO.
                                               )
 WAL-MART STORES. INC..                        )
 WAL-MART STORES EAST, LP                      )
 (DELAWARE) d/b/a WAL-MART.                    )
                                               )
        Defendants.                            )


               PLAINTIFF’S FIRST ADMISSIONS TO DEFENDANT
           WAL-MART STORES EAST. LP IDELAWARE^ D/B/A WAL-MART

 TO:    DEFENDANT WAL-MART STORES EAST. LP (DELAWARE) D/B/A WAL-MART

        Pursuant to O.C.G.A. Section 9-11-36 you are hereby requested to answer, in the form

 provided by law, the following Requests for Admission:

                                                   1.


        You have been correctly named in the present cause insofar as the legal designation of

names is concerned.

                                                   2.

       That you have been properly served as a party Defendant.

                                                   3.

       That process is sufficient with regard to you in this case.

                                                   4.

       That service of process is sufficient with regard to you in this case.

                                                   5.

       Tift County State Court has jurisdiction over the subject matter of this case.



                                                   I
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 31 of 46




                                                     6.

           Tift County State Court has personal jurisdiction over you as a party Defendant in this

 case.

                                                     7.

          Venue is proper in Tift County State Court.

                                                     8.

          That the incident referred to in Plaintiffs Complaint did, in fact, occur on May 18, 2017

 at the premises known as Wal-Mart Supercenter, 1830 West U.S. Highway 82, Tifton, Georgia,

 31794.

                                                     9.

          Plaintiff has not failed to Join an indispensable party in this action.

                                                    10.

          You have preserved any and all videotapes or other recordings of the incident at issue in

 this civil action.

                                                    II.

          You have reviewed any and all videotapes or other recordings of the incident at issue in

this civil action.

                                                    12.

          You were the owner of the Premises known as Tifton Wal-Mart Supercenter located at

1830 West U.S. Highway 82, Tifton, Georgia on May 18, 2017.

                                                    13.

          You were in possession of the Premises known as Tifton Wal-Mart Supercenter located

at 1830 West U.S, Highway 82, Tifton, Georgia on May 18, 2017.




                                                    2
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 32 of 46




                                                  14,

         You controlled the Premises known as Tifton Wal-Mart Supercenter located at 1830

 West U.S. Highway 82, Tifton, Georgia on May 18, 2017.

                                                  15.


         Plaintiff was not negligent in the incident at your premises on May 18,2017.

                                                 16.

         Plaintiff was injured as a result of the incident at your premises on May 18, 2017.

                                                 17.


         Your negl igence caused the incident at your prem ises on May 18, 2017 wh ich is the basis

 of this lawsuit.



                                                        Respectfully submitted,

                                                        HUDSON KING, LLC



                                                        /s/J. L, Nine. IT_______
                                                        J. L King, 11
                                                        Georgia Bar No. 14228S
                                                        J. Shane Hudson
                                                        Georgia Bar No. 153047
                                                        David G. McGee
                                                        Georgia Bar No. 809036
                                                        Attorneys for Plaintiff

 HUDSON KING, LLC
 615 N. Virginia Avenue, Ste, A
 P. O. Box 2520
 Tifton, GA3I793
 (229) 386-5845
ilking@hudsonking[aw,com
ishudson@hudsonkinelaw.com
dmcgee@hudsonkinelaw.com




                                                 3
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 33 of 46




                           IN THE STATE COURT OF TIFT COUNTY
                                 STATE OF GEORGIA

 PAMELA GOLDING,
                                              )
         Plaintiff,                           )
                                              )
 V.                                                )       CIVIL ACTIONNO.
                                              )
 WAL-MART STORES, INC.,                       )
 WAL-MART STORES EAST, LP                     )
 (DELAWARE) d/b/a WAL-MART.                   )
                                              )
        Defendants.                           )

             PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANT
            WAL-MART STORES EAST. LP fPELAVVARE) D/B/A WAL-MART

 TO:    DEFENDANT WAL-MART STORES EAST, LP (DELAWARE) D/B/A WAL-MART

        Plaintiff hereby requests pursuant to O.C.G.A. § 9-11-26 and § 9-11-33 that Defendant(s)

 respond to the following written interrogatories under oath within the time permitted by law.

 Each of the following interrogatories shall be deemed continuing and must be supplemented by

 Defendant(s) to the extent required by O.C.G.A. § 9-11 -26(e).

                             DEFINITIONS AND INSTRUCTIONS

        A. These interrogatories shall be deemed continuing to the extent permitted by O.C.G.A.

§ 9-11-26, et seq., so as to require Defendant(s) to serve upon all parties supplemental answers if

Defendant(s) or its attorneys obtain further information between the time the answers are served

and the time of trial.

        B. “Document,” whether singular or plural, means documents and other tangible things

defined in the broadest sense permitted by the Georgia Civil Practice Act and shall include

without limitation originals or, if such are not available, true copies, including copies of

documents, videotapes, computer data, and sound material.

       C.      “Person” means any natural person, corporation, partnership, association,

governmental entity, agency, group, organization, etc.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 34 of 46




                                                    !.

         Please identify the person(s) or entity who owned, managed (including, without limitation

 the name, address and telephone number of the employee manager) and controlled the premises

 referred to in the Complaint where the incident involving Plaintiff occurred on the date of her

 injuries (May 18, 2017). If the ownership, control, or maintenance changed at any time since said

occurrence, please identify every subsequent person or entity.

                                                   2.

        Please identify all persons who performed construction, repaired, inspected, managed, or

maintained the premises and area where Plaintiff was injured (as referenced in the Complaint),

including a detailed description of the action that was taken in regard to construction, repairing,

inspecting, cleaning, managing or maintaining the area where Plaintiff was injured, within ninety

days preceding the incident as described in the Complaint.

                                                   3.

        [f you are aware of any claim or complaint or report occurring before Plaintiffs injuries

regarding any claimed problem or defect with the area where Plaintiff was injured, please

identify the details of said report or complaint, including what happened, dates, times, persons

involved.

                                                  4.

        Please identify and describe in detail any program, policy or action implemented by you

(before and at the time of Plaintiffs Injuries) to repair, inspect, manage, maintain, or upkeep the

premises at issue. This request also includes training procedures of your employees, agents, or

business invitees that had any responsibility for the premises and approaches in question.

                                                  5.

        Please describe each and every warning that you claim was provided to Plaintiff

regarding any danger associated with the area at issue.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 35 of 46




                                                     6.

         Please give the name, addresses and telephone numbei^ of all persons that have relevant

 knowledge, or information reasonably calculated to lead to the discovery of relevant or

 admissible evidence concerning this lawsuit or concerning the facts and circumstances

 surrounding the construction, design, manufacture, repair and/or modification of the construction

 done upon the Premises, including, without limitation, the area where the plaintiff was injured.

                                                    7.

         Please identify any changes or repairs made to the Premises at or near the area in which

 the Plaintiff was injured following or as a result of the incident causing Plaintiffs injuries.

                                                    8.

        Please identify any and all insurance, including excess or umbrella coverage or coverage

by any other description (med-pay, etc.), which does or may afford insurance coverage to you for

the claims made in this lawsuit, including the name of each insurance company, the applicable

coverage, the insured(s) under each policy, and whether you have received any type of

reservation of rights letter regarding coverage.

                                                   9.

        Please identify all persons who have in any way investigated the claims made in this

lawsuit, and whether each has made a written record of the investigation.

                                                   10.


        Please list each act of negligence, contributory negligence, or comparative negligence

you contend Plaintiff or any other person or entity, did or failed to do, which in any way

contributed to the subject occurrence and Plaintiffs injuries.

                                                   11.


        Please state in detail how you contend the occurrence at issue in this civil action took

place and the order in which the events took place. Please include in this response a listing of
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 36 of 46




 each person and circumstance you believe to have caused, or contributed to causing, the subject

 occurrence.

                                                    12.

         Please detail the factual and legal basis for each defense plead in your Answer, including

 all United States statutes, state statutes, city ordinances, county ordinances, case law and all other

 governmental laws, rules or regulations which you contend Plaintiff, or any other person or

 entity, violated with respect to the incident giving rise to this lawsuit,

                                                   13.

         Please state the name and address of all expert witnesses or professional consultants

 retained or consulted by you or on your behalf to make an evaluation or investigation of the

 cause of the occurrence giving rise to this lawsuit or the damages sustained by Plaintiff.

                                                   14.

        Please identify each expert expected to testify at trial and state the subject matter the

expert is expected to testify about, the substance of the facts and opinions to which the expert is

expected to testify, and give a summary of the grounds for each opinion. See O.C.G.A, §9-11-

26(b)(4)(A)(i), Please note that this interrogatory applies to all expert witnesses including all

practitioners of the healing arts.

                                                   15.


        With regard to each statement (oral, written, recorded, court or deposition transcript, etc.)

taken from any person with knowledge relevant to this lawsuit, please state the name of each

person gi ving each statement, the name and address of the person or entity taking each statement,

the date each statement was taken, and the name and address of each person having possession,

custody or control of each statement.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 37 of 46




                                                      16.

         Please identify with specificity all injury claims or complaints made against you or your

 business regarding the premises and approaches at issue, either before or after the incident that is

 the subject matter of this litigation, including the date, time and place of occurrence; the name,

 address and telephone number of all parties involved in said accident; the address of all

 investigating people or departments, personal injuries, if any, claimed in such incident; a short

 description of how the incident occurred, and whether suit was filed. (If you have questions

regarding the breadth of this interrogatory, please have your lawyer contact counsel for plaintiff.)

                                                      17.


        Describe with particularity all photographs, charts, diagrams, videotapes, documents,

illustrations, and/or other tangible items, of any person, place or thing involved in this lawsuit,

giving the date each was made and the name and address of the person(s) with possession,

custody or control of each item.

                                                      18.


        State the substance of each conversation you or your agents or employees had with

Plaintiff at the time of oral any time before or following the occurrence giving rise to this

lawsuit, or any statement that you claim was a statement made by Plaintiff or his agents.

                                                  19.
                                                  /




        Please state the factual basis for your assertions, if any, that this Court lacks jurisdiction

or venue over this defendant, that there has been an insufficiency of process of Plaintiff s

complaint, and/or that there has been an insufficiency of service of process upon the defendant.

                                                  20.

        Please identify any information you claim you or your agents, attorneys, servants, or

employees have indicating whether the plaintiff or any witness has been convicted or plead

guilty to a crime.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 38 of 46




                                                     21.

            Please identify any and all documentary or other tangible evidence, not previously

  identified, which you believe demonstrates and/or supports facts relevant to the claims and/or

 defenses in this case.

                                                     22.

           Please identify all potential parties, individuals, entities or other person that you contend

 are indispensable parties or that would be liable for any judgment obtained by Plaintiff in this

 action.

                                                     23.

           Please identify ail maintenance employees, management persons, or other employee or

 person that in any way had responsibility for maintaining or inspecting the premises at issue in

 this civil action. To the extent any person is identified, please describe the actions, times and

 involvement in regard to said inspections, maintenance, construction, repair or knowledge of

 same.

                                                    24.

           If there was an investigation made of the incident that forms the basis of this suit, please

 state whether the defendant conducted such investigation in anticipation of litigation, and if so,

state each fact of which defendant was aware of at the time of the investigation that caused it to

believe that it was conducting the investigation in anticipation of litigation.

                                                    23.

           What efforts were made by the Defendant to modify or alter the premises at issue before

and after the incident in question?

                                                    26.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 39 of 46




         Please give the namCj addresses and telephone numbers of ail persons that have relevant

 kno\vledge, or information reasonably calculated to lead to the discovery of relevant or

 admissible evidence, concerning the facts and circumstances surrounding the injuries sustained

 by Plaintiff, and all facts and circumstances v/ithin the forty-eight hours leading up to her injuries

 that in any way relate to premises at issue at issue or Plaintiff.

                                                   27.

         Please identify by name, address and telephone number and title all employees that have

 worked at the premises at issue in the past five (5) years.

                                                   28.

         Please identify all practices and procedures regarding the inspection for, prevention,

 repair or clean-up upon the premises at issue in this civil action.

                                                         Respectfully submitted,

                                                         HUDSON KING, LLC



                                                         /s/ J. L. Klne. II_______
                                                         J. L King, II
                                                         Georgia Bar No. 14228S
                                                         J. Shane Hudson
                                                         Georgia Bar No. 153047
                                                         David G. McGee .
                                                         Georgia Bar No. 809036
                                                         Attorneys for Plaintiff

HUDSON KING, LLC
615 N. Virginia Avenue, Ste. A
P. O. Box 2520
Tifton, GA 31793
(229) 386-5845
ilking@hudsQnkinelaw.com
ishudson@hudsonkinglaw.com
dmcgee@hudsonkinelaw.com
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 40 of 46




                           fN THE STATE COURT OF TIFT COUNTY
                                 STATE OF GEORG fA

 PAMELA GOLDfNG,
                                              )
        Plaintiff,                            )
                                              )
 V.                                                )      CIVIL ACTIONNO.
                                              )
WAL-MART STORES, INC.,                        )
WAL-MART STORES EAST, LP                      )
(DELAWARE) d/b/a WAL-MART,                    )
                                              )
        Defendants.                           )

 FLAINTIFF^S FIRST REOUE.STS FOR PRQDUCTrON AND NOTICE TO PRODUCE
DOCUMENTS TO WAL-MART STORES EAST, LP (DELAWARE) D/B/A WAL-MART

TO:     DEFENDANT WAL-MART STORES EAST, LP (DELWARE) D/B/A WAL-MART

        Pursuant to O.C.G.A. § 9-11-26, et seq., and O.C.G.A. § 24-10-26, et seq.. Plaintiff

hereby requests that the Defendant(s) respond as provided by law, with a copy of the responses

being served upon the undersigned counsel of record for the Plaintiff at 615 North Virginia

Avenue, Suite A, P.O. Box 2520, Tifton, GA 31793.

                       DEFINITIONS AND INSTRUCTIONS

       A. This request for production of documents and notice to produce shall be deemed

continuing to the extent permitted by O.C.G.A. § 9-11-26, et seq., and O.C.G.A, § 24-10-26, et

seq., so as to require Defendant(s) to serve or produce upon all parties supplemental answers or

documents if Defendant(s) or his/her attorneys obtain further information between the time the

answers are served and the time of trial. Plaintiff also requests that Defendant produce the

originals of each document at trial and any deposition of Defendant or its agents or employees.

       B. “Document,” whether singular or plural, means documents and other tangible things

defined in the broadest sense permitted by the Georgia Civil Practice Act and shall include

without limitation originals or, if such are not available, true copies, including copies of

documents, videotapes, computer data, and sound material.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 41 of 46




           C.    “Person” means any natural person, corporation, partnership, association,

 governmental entity, agency, group, organization, etc.

           D. If a requested document is no longer in your possession, custody or control, please

 identify the document with specificity.

           E. If you object to part of a request, please identify anv documents withheld.

 If you object to the scope or time period of the request, please answer the request for the scope or

 time period you believe is appropriate.

          F.    If you assert the attorney-client privilege or work-product exclusion as to any

 document requested by any of the following specific requests, please identify the document in

 sufficient detail to permit the Court to reach a determination in the event of a Motion to Compel.

                                  REQUEST FOR PRODUCTION

          Defendant is requested to produce each of the following:

                                                   1.

          Any statement in your control from any person possessing relevant knowledge of the

incident giving rise to this lawsuit, whether written or recorded.

                                                   2.

          All photographs, charts, diagrams, videotapes, and other illustrations of any person, place

or thing involved in this lawsuit. This is not limited to but specifically includes any video of the

incident.

                                                   3.

          All documents evidencing, reflecting, relating to or constituting any communication

between Defendant and Plaintiff.

                                                   4.

          All documents supporting or relating to Plaintiffs or Defendant’s contentions in this civil

action.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 42 of 46




                                                  5.

         Any correspondence, statements, documents, or other tangible evidence involving any of

 the witnesses or other individuals involved or with knowledge of the incident forming the basis

 of Plaintiff’s complaint.

                                                  6.

         All documents evidencing, reflecting, relating to or constituting an accident or incident

 report regarding the occurrence forming the basis of this lawsuit.

                                                  7.

         All documents that you receive in response to your Requests for Production of

Documents to nonparties.

                                                  8.

        Any and all documents identified, referenced, or used to answer any of Plaintiffs

discovery in this matter.

                                                 9.

        Any and all documents that support any defenses raised in your Answer, or any relevant

fact to this litigation.

                                                 10.


        All documents, pleadings and/or exhibits filed, served or prepared in Connection with any

litigation involving personal injuries to which you have been a party and involving the premises

and approaches in question for the past (7) years.

                                                 11.

        Any maintenance, clean up, repair, or service records reflecting repairs, service, or

changes to the area of the premises and approaches forming the basis of the Plaintiffs

Complaint.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 43 of 46




                                                     12.

           Copies of any and all reports, interoffice memoranda, emails or other documents which

 relate to or mention the clean up or inspection upon the upon the premises at issue in this civil

 action,

                                                     13.

           Any and all documents, videos, DVDs or other items of evidence which portray

 surveillance of the plaintiff or other issues in this civil action.

                                                    14.

           Please produce all policies of insurance, to include the declaration pages, which do or

 may afford insurance coverage Defendant with regard to PlaintifPs claims against Defendant

 This Request includes primary insurance coverage, excess insurance coverage, or any other type

 of liability insurance coverage, and medical-payments coverage. This request includes any and

all documents affecting coverage, including reservation of rights documents.

                                                    15.

           Please produce all reports received from any experts who have investigated any issue(s)

relevant to the subject fall and relevant to this lawsuit. Also, produce all materials relied upon by

each expert in formulating their opinions and conclusions.

                                                    16.

           Please produce all documents evidencing or reflecting any agreement regarding

construction, maintenance or repair between Defendant and any other business having

responsibility for the area where Plaintiff fell.

                                                    17.

        Please produce a copy of any reservation of rights letter(s) or other documentation of any
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 44 of 46




 kind received from any insurer which purports to deny insurance coverage, or to reserve the right

 to contest the issue of coverage for the claims made in this lawsuit.

                                                   18.

         Please produce all claims forms, call reports, accident reports, or other documentation

 evidencing prior or subsequent calls, complaints, problems, injuries, slips or falls occurring on

- the premises or approaches where Plaintiff fell. This request specifically includes, but is not

 limited to, any documents which relate to or memorialize calls made by citizens regarding the

 area in which the plaintiff fell prior to or following May 18, 2017.

                                                  19.


         Please produce any and all log books, sweep sheets or logs, maintenance or inspection

 reports, or any and all other documents of any kind or by any other name which relate in any way

to the construction, inspection, repair, or maintenance of the area where the plaintiff fell.

                 '                                20.

        Please produce any demonstrative evidence relevant to the issues of this case.

                                                  21.

        Please produce any and all documents, including employee handbooks, policy or

procedure manuals, or video tapes. Defendant’s policies regarding safety, training, testing,

inspecting, repairing, clean up or maintaining the premises, approaches and the area forming the

basis of PlaintifTs Complaint.

                                                 22.

        Produce all Complaints initiating civil actions against you for the past seven (7) years as

a result of substantially similar incidents.

                                                 23.

        Produce all safety inspection reports completed by any of your employees, agents or

independent contractors with regard to the premises and approaches at issue.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 45 of 46




                                                  24.

         Produce all internal accident and incident reports completed-by your employees, agents

 or'independent contractors regarding the incident at issue in this civil action and also such

 repoits regarding substantially similar claims, complaints, or incidents for the past five (S) years.

                                                  25.

         Please produce all contracts or agreements entered into between the Defendant and any

 other individual or company and regarding construction upon, maintaining, or inspecting the

 premises, approaches and area forming the basis of Plaintiff’s Complaint.

                                                  26.

        Copies of any and all reports, interoffice memoranda, emails or other documents which

relate to or mention the clean up or inspection of the premises at issue at any time in the year

2017.

                                                 27.

        The curriculum vitae of all experts who are expected to testify on behalf of the defendant,

and any documents they created, reviewed or relied on.

                                                 28.

        Produce all notes, memoranda, minutes, and all other written evidence of safety meetings

held by you from 201S to the present.

                                                 29.

        Produce all architectural plans, drawings or designs of the construction performed upon

the premises in question, including layout of the area where Plaintiff fell.



                                                 30.

        All email, memoranda, correspondence and other writings, whether paper or electronic,

which in any fashion mentions or involves the plaintiff.
Case 7:19-cv-00067-WLS Document 1-2 Filed 05/10/19 Page 46 of 46




                                                31.

         Please produce any phone cal) logs, complarnts, notices, memoranda, emails, security .

 logs, or any other documents purporting to complain about the parking lot of the premises at

 issue in this civil action.

         You are requested to comply with said requests by producing and permitting the

 Plaintiffs attorney to Inspect and copy the documents requested. In lieu of appearance at a

 document production, you may instead mail true and accurate copies of all documents or

 evidence to J. L. King, II, P.O. Box 2520, Tifton, GA 3)793.

                                                      HUDSON KING, LLC


                                                      /s/J.L.Kine.n_______
                                                      J. L King, II
                                                      Georgia Bar No. 142285
                                                      J. Shane Hudson
                                                      Georgia Bar No. 153047
                                                      David G. McGee
                                                      Georgia Bar No. 809036
                                                      Attorneys for Plaintiff

HUDSON KING, LLC
615 N, Virginia Avenue, Ste. A
P. O. Box 2520
Tifton, GA31793
(229) 386-5845
ilking@hudsQnkingiaw.CQm
ishudsQn@hudsonkinglaw.cQm
dmcgee@hudsonkinelaw.com.
